PER CURIAM.
We affirm appellant’s conviction but remand with directions that the sentencing order be modified to provide for eighteen (18) months probation as stated at the sentencing hearing, instead of the three-year term stated in the sentencing order. We also direct that the provisions for court costs, investigation costs and the public defender’s fee be deleted from the sentencing order without prejudice to the state to seek assessment of those fees upon proper notice and hearing.
ANSTEAD, GUNTHER and KLEIN, JJ., concur.